Case: 19-60698     Document: 00515821420         Page: 1     Date Filed: 04/14/2021




               United States Court of Appeals
                  for the Fifth Circuit                                United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          April 14, 2021
                                  No. 19-60698
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk


   Yasmany Jorge Borges Alfonso,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A215 734 323


   Before Barksdale, Graves, and Oldham, Circuit Judges.
   Per Curiam:*
          Yasmany Jorge Borges Alfonso, a native and citizen of Cuba, petitions
   for review of a decision of the Board of Immigration Appeals (BIA) upholding
   the Immigration Judge’s (IJ) adverse credibility finding and dismissing his
   appeal from the IJ’s denial of his application for asylum, withholding of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60698     Document: 00515821420           Page: 2   Date Filed: 04/14/2021




                                    No. 19-60698


   removal, and relief under the Convention Against Torture (CAT). Borges
   makes three claims: the BIA violated his due-process rights; it improperly
   found him not credible, adversely affecting his asylum and withholding-of-
   removal claims; and it and the IJ improperly concluded his CAT claim was
   meritless.
          Borges claims the BIA violated his due-process rights because it
   rejected his claim that the IJ violated those rights in: failing to grant a
   continuance and consider evidence he submitted; and prejudicially
   misinterpreting his testimony. The claim fails because Borges has not made
   a prima facie showing that the asserted due-process violation affected the
   outcome of the proceedings. See Santos-Alvarado v. Barr, 967 F.3d 428, 439
   (5th Cir. 2020) (alien must make prima facie showing of asserted due-process
   violation affecting outcome of proceedings).
          Regarding Borges’ claim that the BIA and IJ should have found him
   credible, factual findings, including credibility determinations, are reviewed
   for substantial evidence; questions of law, de novo. Wang v. Holder, 569 F.3d
   531, 536–37 (5th Cir. 2009) (applying substantial evidence standard of review
   for factual findings based on credibility determinations); Zhu v. Gonzales, 493
   F.3d 588, 594 (5th Cir. 2007).
          In the light of the BIA’s adopting two of the inconsistencies found by
   the IJ, the record does not compel our determining Borges was credible,
   notwithstanding his alternative explanations for the inconsistences. See
   Wang, 569 F.3d at 536–37 (“Under substantial evidence review, this court
   may not reverse the BIA’s factual findings unless the evidence compels it.”).
   Given the adverse credibility finding, we reach the merits of Borges’ asylum
   and withholding-of-removal claims “only to the extent that other evidence
   was presented to support those claims”. Suate-Orellana v. Barr, 979 F.3d
   1056, 1061–62 (5th Cir. 2020). After considering the evidence identified in




                                         2
Case: 19-60698      Document: 00515821420             Page: 3   Date Filed: 04/14/2021




                                       No. 19-60698


   Borges’ counseled brief, we conclude the BIA’s decision was supported by
   substantial evidence.
          Finally, by failing to meaningfully challenge the BIA’s reasons for
   dismissing his appeal from the denial of CAT relief, Borges has abandoned
   that claim.    See Thuri v. Ashcroft, 380 F.3d 788, 793 (5th Cir. 2004)
   (“[Petitioner] has waived her claim for relief under [CAT] by failing to raise
   it in her petition for review.”).
          DENIED.




                                            3